In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00029-CR

ROBERT E. SANDERS, Appellant                §    On Appeal from the 396th District Court

                                            §    of Tarrant County (1547033D)

V.                                          §    August 26, 2019

                                            §    Opinion by Justice Kerr

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to assess $440 in

reparations. We additionally modify the order to withdraw funds to reflect that the

amount of “[c]ourt costs, fees and/or fines and/or restitution” incurred is $440. It is

ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr